DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Azima et al. (US 6,618,487) in view of Tanaka et al. (US 5,025,474).
Regarding claim 1, Azima et al. a loudspeaker system comprising a sound-emitting substrate (2, figures 1, 2), at least one electromagnetic actuator (1, 3, 4, 5, 6, 7, 8, figures 1, 2), and a stabilizer (9, 12, 28, 29, 35, 36, 37, 38, figures 1, 9, 10, 11), 5wherein the at least one electromagnetic actuator (1, 3, 4, 5, 6, 7, 8) is fixedly attached to the side of the sound-emitting substrate (2) through the stabilizer (9, 12, 28, 29, 35, 36, 37, 38, figures 1, 10, col. 4, lines 21-61), and the stabilizer comprises a bracket (9, 12, 37) and a plurality of flexible support feet (28, 29, 36, 38, figure 9) extending away from the bracket, and wherein the bracket (9, 12, 37, figures 9, 10) is configured to receive a first electromagnetic actuator 10among the at least one electromagnetic actuator (col. 4, lines 44-48), and the plurality of flexible support feet are configured to keep the first electromagnetic actuator stable (col. 2, lines 16-26 and col. 4, lines 21-61).
Azima et al. does not specifically disclose a display apparatus comprising a display structure and one side of the sound-emitting substrate (2) is attached to the display structure as claimed.  However, providing a display apparatus comprising a display structure and one side of a sound emitted substrate of a speaker system being attached to the display structure is known in the art.
Tanaka teaches a display apparatus comprising a display structure (5, figures 3, 5, 7) and one side of the sound emitted substrate (1) that is attached to the display structure (figures 3, 7, 8, 9, 10, col. 1, lines 13-20 and col. 3, lines 66-68 through col. 4, lines 1-17).
Therefore, it would have been obvious to one skilled in the art to provide the loudspeaker system of Azima et al. to a display apparatus comprising a display structure and one side of the diaphragm or the sound emitted substrate being attached to the display structure, as taught by Tanaka for greater application. 
Regarding claim 2, Azima et al. teaches the plurality of feet (28, 29, 36, 38, figure 9) that are distributed on a peripheral of a first circle whose center is located on an axis of the bracket.  
Regarding claim 3, as broadly claimed, Azima et al. teaches the bracket that has a first fixed 15position whose axis is collinear with the axis of the bracket, and a vibration output of the first electromagnetic actuator passes through the first fixed position of the bracket and abuts against the sound-emitting substrate (figures 1, 9, 10).  
Regarding claim 4, Azima et al. teaches the bracket (9, 12, 37) that has a chamber whose shape matches a shape of the first electromagnetic actuator (figure 9).
Regarding claim 7, Azima et al. teaches the plurality of flexible support feet (28, 29, 36, 38) that are configured to extend around or radially extend away from the bracket (figure 9).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Azima et al. (US 6,618,487) in view of Tanaka et al. (US 5,025,474) and further in view of Klasco et al. (US 2003/0081799).
Regarding claims 8-9, Azima et al. in view of Tanaka does not specifically disclose the sound-emitting substrate comprising first skin, a second skin and a middle layer as claimed.  However, providing a panel-form member or a flat panel sound radiator comprising a first skin, a second skin and a middle layer and the middle layer formed by connecting a plurality of honey comb cores is known in the art.
Klasco et al. teaches a flat panel sound radiator (11) comprising a panel (12) comprising first skin (19), a second skin (21) and a middle layer (18, 24), wherein the first skin (19) is attached to a first side of the middle layer (18) and the second skin (21) is attached to a second side of the middle layer (18) opposite the first side (figures 1, 2), and wherein the middle layer (18, 24) is formed by connecting a plurality of honeycomb cores whose cross section is hexagonal (figure 2, and paragraphs [0030] and [0032]).  
Therefore, it would have been obvious to one skilled in the art to provide any type of panel-form member or the sound emitting substrate in the system of Azima in view of Tanaka such as providing the sound emitting substrate comprising first skin, a second skin and a middle layer, as taught by Klasco, wherein the first skin is attached to a first side of the middle layer and the second skin is attached to a second side of the middle layer opposite the first side, and wherein the middle layer is formed by connecting a plurality of honeycomb cores whose cross section is hexagonal for an alternate choice and better providing the desired frequency characteristics in the system.
Regarding claim 12, Azima in view of Tanaka and Klasco does not specifically disclose that the thickness of the first skin is different from that of the second skin.  However, Klasco does not restrict any thickness for the first and the second skins of the panel (paragraph [0035]).  
Therefore, it would have been obvious to one skilled in the art to provide any thickness for the first and second skins of the sound emitting substrate in the system of Azima in view of Tanaka and Klasco such as providing the thickness of the first skin that is the same or different from that of the second skin for an alternate choice depending of the desired frequency characteristics in the system.

Allowable Subject Matter
Claims 5-6, 10-11 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azima et al. (US 6,332,029) teaches a panel-form loudspeaker comprising a distributed mode sound radiating panel (2), wherein the panel (2) is a rigid lightweight sandwich-type panel having a core (22) and opposed skins (21).
Bank et al. (US 7,151,837) teaches a bending wave loudspeaker including a transparent acoustic radiator and an electromechanical force transducer mounted to the acoustic radiator to excite bending waves in the acoustic radiator to produce an acoustic output.5

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653   

HL
May 20, 2022